Case 3:11-cv-00565-NJR Document 463 Filed 04/21/20 Page 1 of 5 Page ID #10968




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    LINDA SUCHANEK, RICHARD
    MCMANUS, CAROL CARR, PAULA
    GLADSTONE, EDNA AVAKIAN,
    CHARLES CARDILLO, BEN CAPPS,
    DEBORAH DIBENDETTO, and CAROL
    J. RITCHIE, on behalf of themselves and
    all others similarly situated,

                       Plaintiffs,

    v.                                         Case No. 11-CV-00565-NJR

    STURM FOODS, INC., and
    TREEHOUSE FOODS, INC.,

                       Defendants.


                            FINAL APPROVAL ORDER

ROSENSTENGEL, Chief Judge:

         Pending before the Court is a Motion for Final Approval of Class Settlement and

a Motion for Attorney Fees, Reimbursement of Expenses and Case Contribution Awards

for Class Representatives (Docs. 446, 459). For the reasons stated below, the Court grants

the motions.

         On November 7, 2019, the Court granted Plaintiffs’ Motion for Preliminary

Approval of Class Settlement (Doc. 439) and preliminarily approved the Settlement

Agreement (Doc. 441). At 1:30 p.m. on April 21, 2020, the Court held a Final Fairness

Hearing. 1 The Court has read and considered all submissions made in connection with


1
 Due to the ongoing novel corona virus pandemic and the lack of objections to the settlement
agreement by the class members, the final fairness hearing was held via teleconference.

                                       Page 1 of 5
Case 3:11-cv-00565-NJR Document 463 Filed 04/21/20 Page 2 of 5 Page ID #10969




the Settlement Agreement, including statements and arguments made at the Final

Fairness hearing.

   IT IS HEREBY ORDERED AND ADJUDGED as follows:

   1. This Court has jurisdiction over the subject matter of this action and over all Parties

      to this action pursuant to 28 U.S.C. § 1332(d), including all members of the Class

      certified by Order dated November 3, 2015 (Doc. 247), and defined as follows:

             All persons or consumers that during the Class Period, from
             September 2010, up through the date the case is certified and
             notice is disseminated, who purchased Defendants’ Grove
             Square Coffee (“GSC”) products in Alabama, California,
             Illinois, New Jersey, New York, North Carolina, South
             Carolina and Tennessee.

             Excluded from the Class are: (a) Defendants’ Board members
             or executive level officers, including its attorneys; (b) persons
             or entities who purchased the GSC primarily for resale;
             (c) retailers or resellers of the GSC; (d) governmental entities,
             including this Court; (e) any consumer that already received
             a refund from Defendants; and (f) any consumer who
             purchased GSC online.

   2. No Class Members filed any objections to the Class Settlement.

   3. The Court approves the proposed Settlement Agreement and finds that the

      Settlement is fair, reasonable, and adequate as to the Plan and the Class. The

      Agreement was made in reasonable anticipation of liability, with consideration of

      the substantial additional costs, delays, and risks faced by all parties if litigation

      were to continue. The Settlement Agreement is a good compromised result for the

      Parties following good faith and lengthy arms-length negotiation between

      experienced and informed counsel well-versed in class actions. No objections were



                                       Page 2 of 5
Case 3:11-cv-00565-NJR Document 463 Filed 04/21/20 Page 3 of 5 Page ID #10970




      made by Class Members; this fact also supports approval of the settlement.

      Further, this litigation has been ongoing for almost nine years. The process of

      approving the proposed settlement has been ongoing since May 2019, and the

      parties and the Court are aware of the magnitude of the case and the positions of

      the parties. At this stage, the Court and the parties possess ample information with

      which to evaluate the merits of the competing positions, and this fact also warrants

      approval of the Settlement Agreement. The Settlement Agreement (Doc. 439-1) is

      incorporated into and adopted as part of this Order, and the definition of words

      and terms it contains. The terms of this Court’s Preliminary Approval Order

      (Doc. 441) are also incorporated by reference in this Order.

   4. Pursuant to Federal Rule of Civil Procedure 23(c)(2), the Settlement Notice

      constitutes the best notice practicable under the circumstances, and due and

      sufficient notice of the Fairness Hearing and the rights of all Class Members has

      been provided to all persons entitled to receive such notice.

   5. The Settlement Agreement satisfies the requirements of Federal Rule of Civil

      Procedure 23(e)(2) and Seventh Circuit precedent.

   6. Each member of the Class and their respective heirs, beneficiaries, executors,

      administrators, estates, past and present partners, officers, directors, agents,

      attorneys, predecessors, successors, and assigns, shall be (i) conclusively deemed

      to have, and by operation of this Order shall have fully, finally, and forever settled,

      released, relinquished, waived, and discharged Defendants and the released

      Parties from all released claims, and (ii) barred from suing Defendants or the

                                       Page 3 of 5
Case 3:11-cv-00565-NJR Document 463 Filed 04/21/20 Page 4 of 5 Page ID #10971




      released Parties in any action or proceeding alleging any of the released claims,

      even if any Class Member may thereafter discover facts in addition to or different

      from those which the Class Members or Class Counsel now know or believe to be

      true with respect to the Class Action and the released claims, whether or not such

      Class Members have executed and delivered Claim Form, whether or not such

      Class Members have filed an objection to the Settlement or to any application by

      Class Counsel for an award of Attorney Fees and Costs, and whether or not the

      objections or claims for distribution of such Class Members have been approved

      or allowed.

   7. All applicable Class Action Fairness Act, 28 U.S.C. §§ 1711-1715 (“CAFA”),

      requirements have been satisfied.

   8. KCC, the Settlement Administrator, shall have final authority to determine the

      amount to be allocated to each Class member pursuant to the Plan of Allocation

      approved by the Court.

   9. The Settlement Agreement (including, without limitation, its exhibits), and any

      and all negotiations, documents, and discussions associated with it, shall not be

      deemed or construed to be an admission or evidence of any violation of any

      statute, law, rule, regulation or principle of common law or equity, of any liability

      or wrongdoing, by Defendants, or of the truth of any of the claims asserted by any

      named Plaintiffs or the Class (and all sub-classes) in the action, and evidence

      relating to the Settlement Agreement shall not be discoverable or used, directly or

      indirectly, in any way, whether in the action or in any other action or proceeding,

                                      Page 4 of 5
Case 3:11-cv-00565-NJR Document 463 Filed 04/21/20 Page 5 of 5 Page ID #10972




      except for purposes of enforcing the terms and conditions of the Settlement

      Agreement, the Preliminary Approval Order, and this Order.

   10. Upon entry of this Order, the terms of the Settlement Agreement and of this Final

      Order and Judgment shall be forever binding on the Settling Parties.

   11. Without affecting finality of this Order, the Court retains exclusive jurisdiction to

      all matters relating to the administration, consummation, enforcement, and

      interpretation of the Agreement, this Order, and the final Judgment.

   12. This is a final and appealable Order and Judgment, and there is no just reason to

      delay enforcement or appeal.

                                        CONCLUSION

      Accordingly, the Court GRANTS Plaintiffs’ Motion for Final Approval of the

Class Settlement (Doc. 459) and GRANTS Plaintiffs’ Motion for Attorney Fees (Doc. 446).

This action and all released claims asserted in it are DISMISSED with prejudice. No

other attorney fees or costs to any of the Parties will be awarded other than as provided

for in the Settlement Agreement. The Settling Parties are DIRECTED to take the

necessary steps to effectuate the terms of the Settlement Agreement.

      IT IS SO ORDERED.

      DATED: April 21, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 5 of 5
